Exhibit 10.1




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 9th day of
December, 2015, by and between Highlands Bankshares, Inc. and Timothy K. Schools
(“Executive”) (collectively, “the Parties”).


RECITAL


Highlands Bankshares, Inc. and Highlands Union Bank desire to retain Executive
as their President and Chief Executive Officer.  Executive desires to accept
such employment, all upon the terms set forth below.


NOW, THEREFORE, in consideration of the recital, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:


1.
Certain Definitions.  As used in this Agreement, the following terms have the
meanings set forth below:



1.1  
“Bank” means Highlands Union Bank, a wholly-owned subsidiary of Bankshares.



1.2  
“Bankshares” means Highlands Bankshares, Inc., a Virginia corporation.



1.2           “Board” means the Boards of Directors of the Company.


1.3           “Business of the Company” means the business conducted by the
Company, including providing bank accounts, time and demand deposits,
residential, consumer, commercial and corporate loans and other financial
products or services of the type that are provided by the Company.


1.4           “Bylaws” means the Bylaws of the Company as in effect from time to
time.


1.5           “Chairman” means the Chairman of the Board of the Company.


1.6           “Code” means the Internal Revenue Code of 1986, as amended.


1.7           “Commencement Date” means November 12, 2015.


1.8           “Company” means Highlands Bankshares, Inc. and all of its
subsidiaries and affiliates, including the Bank.
 
 
1

--------------------------------------------------------------------------------

 

 
1.9           “Compensation Committee” means the Compensation Committee of the
Company, or such other or successor committee delegated by the Board to
establish or approve executive officer compensation.


1.10           “Confidential Information” means data and information relating to
the Business of the Company which is or has been disclosed to the Executive or
of which the Executive becomes aware as a consequence of or through the
Executive’s relationship to the Company and which has value to the Company and
is not generally known to its competitors. Without limiting the foregoing,
Confidential Information shall include:


 
(a) all items of information that could be classified as a trade secret pursuant
to Virginia law;


 
(b) the names, addresses and banking requirements of the Customers of the
Company and the nature and amount of business done with such Customers,
including loan terms, expiration or renewal dates on investments, fee schedules,
proposals to Customers or Prospects to provide products or services;


 
(c) information regarding the skills and compensation of Executives of the
Company;


(d) information provided by third parties that is subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes;


(e) application, operating system, communication and other computer software and
derivatives thereof, including access codes, data bases and manuals of the
Company;


(f) strategic plans and forecasts, marketing plans and forecasts, accounting,
budget and financial information regarding the Company’s operations, marketing
techniques and plans for future product development, budgets, pricing policies,
loan policies, quoting procedures, and the identity of Prospects, internal
publications and memoranda.


 
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company (except where such public
disclosure has been made by the Executive without authorization) or that has
been independently developed and disclosed by others outside of the Company, or
that otherwise enters the public domain through lawful means.
 


1.11           “Customer” means a Person that has received products or services
from the Company at any time within the last two years immediately prior to the
termination of Executive’s employment.


 
2

--------------------------------------------------------------------------------

 
1.12           “Person” means any individual, firm, association, partnership,
corporation, limited liability company, group, governmental agency or other
authority, or other organization or entity.


1.13           “Prospect” means a Person that has either requested information
from or been provided a proposal by the Company for the products and services
provided by the Company within the twelve months immediately prior to the
termination of Executive’s employment.


2.           Employment; Term.


2.1           Position.  Bankshares hereby employs Executive to serve as its
President and Chief Executive Officer and Executive accepts such employment.
Executive also shall serve as the President and Chief Executive Officer of the
Bank.  Executive will be appointed to serve on the Company Board and, will be
nominated by the Board for election to the Board as long as he is the President
and Chief Executive Officer of the Company.  Executive also shall serve as a
director of the Bank as long as he is the President and Chief Executive Officer.


2.2           Term.  The term of this Agreement shall commence on the
Commencement Date and, subject to earlier termination in accordance with the
provisions of this Agreement, end on the third anniversary of the Commencement
Date; provided, however, that on the first anniversary of the Commencement Date
and each anniversary of the Commencement Date thereafter, the term of this
Agreement shall be renewed and extended for one year, unless any Party gives
notice to the others in writing, at least ninety days prior to the anniversary
of the Commencement Date, that the term shall not be  extended.


2.3           Regulatory Approval.  Executive’s employment by Bankshares and the
Bank are subject to approval of the Federal Reserve.  If the Federal Reserve
disapproves his employment, Executive’s employment by the Company will terminate
immediately.  If the Federal Reserve disapproves this Agreement, the Parties
will use commercially reasonable efforts to amend this Agreement in order that
it is satisfactory to the Federal Reserve.


3.           Duties of Executive.


3.1           Duties.  The services and duties to be performed by the Executive
shall be those appropriate to his office and title as currently and from time to
time hereafter specified in the Company Bylaws. Executive shall comply with all
policies, standards and regulations of the Company now or hereafter promulgated.
 
 
3

--------------------------------------------------------------------------------

 

 
3.2           Performance of Services.  Executive agrees to devote his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the performance of his
duties and responsibilities under this Agreement, and shall use his best efforts
and discharge his duties to the best of his ability for and on behalf of the
Company and to its successful operation.  Executive shall comply with all laws,
statutes, ordinances, rules and regulations relating to his employment and
duties.  During the term of this Agreement, Executive shall not at any time or
place, directly or indirectly, engage, or agree to engage in, any business or
practice related to the Business of the Company with or for any other Person to
any extent whatsoever, other than to the extent required by the terms and
conditions of this Agreement.  Executive agrees that while employed by the
Company he will not, without the prior written consent of the Company Board,
engage, or obtain a financial or ownership interest in, any other business,
employment, consulting or similar arrangement, or other undertaking (an “Outside
Arrangement”) if such Outside Arrangement would interfere with the satisfactory
performance of his duties to the Company, present a conflict of interest with
the Company, breach his duty of loyalty or fiduciary duties to the Company, or
otherwise conflict with the provisions of this Agreement; provided, however,
that Executive shall not be prevented from investing his assets in such form or
manner as would not require any services on the part of Executive in the
operation or the affairs of the entities in which such investments are made and
provided such investments do not present a conflict of interest with the
Company.  Executive shall promptly notify the Company Board of any Outside
Arrangement and provide the Company Board with any written agreement in
connection therewith. So long as such service or participation does not
materially interfere with the performance of the Executive’s duties under this
Agreement and is not in competition with the Business of the Company, this
Agreement should not be construed to prevent Executive from serving on the board
of directors of other organizations or from participating in civic and
professional affairs and organizations.


4.
Compensation and Benefits.  As full compensation for all services rendered
pursuant to this Agreement and the covenants contained herein, the Company shall
pay to Executive the following:



4.1           Salary.  Beginning on the Commencement Date, Executive shall be
paid on an annualized basis a base salary (“Salary”) of Three Hundred Thousand
Dollars ($300,000.00). The Company shall pay Executive’s Salary in equal
installments in accordance with the Company’s regular payroll
periods.  Executive’s Salary may be adjusted upwards from time to time at the
discretion of the Board based upon the recommendation of the Compensation
Committee. Any and all such adjustments in Salary shall be deemed to constitute
amendments to this subsection to reflect the increased amounts, effective as of
the dates established for such increases by appropriate Board action.  Executive
shall not be entitled to any separate compensation for service as a member of
the Board.


4.2           Short Term Incentive.  During the term of this Agreement,
Executive will be eligible to receive annual short term incentive payments in
such amount and in such form as may be approved by the Company Board, in its
sole discretion, based upon the recommendation of the Compensation Committee.
 

 
 
4

--------------------------------------------------------------------------------

 
4.3           Long Term Incentive.  As soon as practicable following the
Commencement Date, the Executive shall be awarded One Hundred Thousand (100,000)
shares of non-statutory stock options with a strike price of Four Dollars and
Twenty-Five Cents ($4.25) per share. The options shall become exercisable over a
ten year period upon a vesting schedule, subject to the terms and conditions of
a mutually agreed upon stock option agreement.


4.4           Paid Time Off.  On a non-cumulative basis,  Executive shall be
entitled to five (5) weeks of paid time off (“PTO”) annually, which shall be
taken at such time or times as may be approved by the Board and during which
Executive’s compensation shall continue to be paid.


4.5           Benefits.  The Company will provide Executive with employee
benefits consistent with that which is offered to other Executives of the
Company. All such benefits shall be awarded and administered in accordance with
the Company’s standard policies and practices and applicable law.  Such benefits
may include, by way of example only, profit sharing plans, retirement or
investment funds, dental, health and life insurance benefits and such other
benefits as the Company deems appropriate.
 
 
4.6           Business Expenses.  The Company shall reimburse Executive for
reasonable business (including travel) expenses incurred by the Executive in
performance of his duties; provided, however, that Executive shall, as a
condition of reimbursement, submit verification of the nature and amount of such
expenses in accordance with reimbursement policies from time to time adopted by
the Company and in sufficient detail to comply with rules and regulations
promulgated by the Internal Revenue Service.


4.8           Withholding.  Wage payments shall be subject to the customary
withholding of income and other employment taxes as is required with respect to
compensation paid by an employer to an employee. The Company shall also withhold
and remit to the proper party any amounts agreed to in writing by the Company
and Executive for participation in any Company sponsored benefit plans for which
a contribution is required


4.9           Eligibility.  Participation in any health, life, accident,
disability, medical expense or similar insurance plan or any qualified pension
or other retirement plan shall be subject to the terms and conditions contained
in such plan.  All matters of eligibility for benefits under any insurance plans
shall be determined in accordance with the provisions of the applicable
insurance policy issued by the applicable insurance company.


4.10           Professional Associations.  Executive shall be entitled to
participate in professional and civic associations and to attend such courses,
annual meetings and seminars of his selection at the Company’s expense, provided
that the Company shall only be required to cover reasonable expenses associated
with Executive’s participation in such associations and his attendance at such
courses, conferences and seminars, consistent with the Company’s policies then
in effect.


4.11           Automobile
Allowance.                                                      The Company
shall provide Executive an automobile allowance of $750.00 per month


4.12           Payments Subsequent to Termination of Employment.  No
compensation shall be paid pursuant to this Agreement subsequent to any
termination of Executive's employment with the Company.  Executive’s right to
exercise stock options following a termination of employment shall be governed
by the terms of the applicable stock option plans and any stock option
agreements between the Company and the Executive.  No stock options shall be
granted to Executive after his employment terminates.


 
 
5

--------------------------------------------------------------------------------

 
 
5.
Termination of Agreement.  This Agreement may be terminated prior to expiration
of the Term as provided below.



5.1           Termination by Company.  The Company shall have the right to
cancel and terminate this Agreement and Executive’s employment at any time on
written notice for any or no reason, with Executive’s compensation and benefits
ceasing as of his last day of employment, provided, however, that Executive
shall be entitled to benefits through the last day of employment and accrued
compensation to that date.


5.2           Termination by Executive.  Executive shall have the right to
cancel and terminate this Agreement and his employment at any time on sixty (60)
days prior written notice to the Board, with his compensation and benefits
ceasing as of his last day of employment, provided, however, that he shall be
entitled to benefits through the last day of employment and accrued compensation
to that date.  It shall not constitute a breach of this Agreement for the
Company to suspend Executive’s duties and to place Executive on a paid leave
during the notice period.
 


 
5.3           Automatically.  This Agreement shall automatically terminate in
accordance with the provisions of Section 2.2.
 


5.4           Continuing Obligations Upon Termination.  Notwithstanding the
termination of Executive's employment pursuant to any provision of this
Agreement, the Parties shall be required to carry out any provisions of this
Agreement which contemplate performance by them subsequent to such
termination.  In addition, no termination shall affect any liability or other
obligation of either party which shall have accrued prior to such termination,
including, but not limited to, any liability, loss or damage on account of
breach. No termination of employment or this Agreement shall terminate the
obligations of Executive under Section 6 of this Agreement.  The existence of
any claim or cause of action of the Executive against the Company, whether
predicated on this Agreement or not, shall not constitute a defense to the
enforcement by the Company of the restrictions, covenants and agreements
contained in this Agreement.


5.5           Resignation from Board.  Upon the termination of Executive’s
employment for any reason, if Executive is currently serving as a member of the
Board, unless otherwise requested by the Board, Executive agrees to resign from
the Board (and any other positions held at the Company or as a representative of
the Company), and Executive, at the request of the Board, will execute any
documents necessary to reflect his resignation.
 


 
6

--------------------------------------------------------------------------------

 
6.           Confidentiality; Non-Interference.


6.1           Ownership of Information.  All Confidential Information received
or developed by the Executive while employed by the Company will remain the sole
and exclusive property of the Company.


6.2 Obligations of the Executive.  Except in connection with the provision of
services pursuant to this Agreement or as may be required by law or public
policy,  Executive agrees (a) to hold Confidential Information in strictest
confidence, and (b) not to use, duplicate, reproduce, distribute, disclose or
otherwise disseminate Confidential Information or any physical embodiments
thereof; and (c) not to take any action causing, or fail to take any action
necessary in order to prevent, any Confidential Information from losing its
character or ceasing to qualify as Confidential Information. Notwithstanding the
foregoing, Executive is free to use information which is generally known in the
trade or industry, which is not gained as a result of a breach of this Agreement
and is free to use his own skill, knowledge, know-how and experience to whatever
extent he wishes. The Parties specifically agree that nothing in this Agreement
prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, from participating in
investigations by any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. In addition, the Parties specifically agree that Executive is not
required to notify the Company that he has made such reports or disclosures.
 
6.3 Delivery of Company Property upon Request or Termination.  Upon request by
the Company, and in any event upon termination of the Executive’s employment
with the Company, the Executive will promptly deliver to the Company all
property belonging to the Company, including without limitation all Confidential
Information then in the Executive’s possession or control.


6.4           Non-Interference.  Executive hereby covenants and agrees that from
the Commencement Date until two years after his last day of employment with the
Company, Executive will not, for himself or any other Person (whether as a
proprietor, owner, agent, officer, director, shareholder, partner, principal,
member, employee, contractor, consultant or any other capacity), induce or
attempt to induce any Customers, Prospects,  suppliers, officers, employees,
contractors, consultants, agents or representatives of, or any other person that
has a business relationship with the Company, to discontinue, terminate or
reduce the extent of their relationship with the Company or to take any action
that would disrupt or otherwise be disadvantageous to any such relationship.




6.5           Injunction.  In the event of any breach or threatened or attempted
breach of any such provision of Section 6 of this Agreement by Executive, the
Company shall, in addition to, and not to the exclusion of any other rights and
remedies at law or in equity, be entitled to seek and receive from any court of
competent jurisdiction (i) full temporary and permanent injunctive relief
enjoining and restraining Executive and each and every other Person involved
therein from the continuation of such violative acts and (ii) a decree for
specific performance of the applicable provisions of this Agreement, without
being required to furnish any bond or other security.


6.6           Reasonableness.


(a)           Executive has carefully read and considered the provisions of this
Article 6 and, having done so, agrees that the restrictions and agreements set
forth in this Article 6 are fair and reasonable and are reasonably required for
the protection of the interests of the Company and its business, shareholders,
directors, officers and employees. Executive further agrees that the
restrictions set forth in this Agreement will not impair or unreasonably
restrain his ability to earn a livelihood.


(b)           If any court of competent jurisdiction should determine that the
duration, geographical area or scope of any provision or restriction set forth
in this Article 6 exceeds the maximum duration, geographic area or scope that is
reasonable and enforceable under applicable law, the Parties agree that, to the
extent that applicable law permits such modification,  said provision shall
automatically be modified and shall be deemed to extend only over the maximum
duration, geographical area and/or scope as to which such provision or
restriction said court determines to be valid and enforceable under applicable
law, which determination the Parties direct the court to make, and the Parties
agree to be bound by such modified provision or restriction.
 
 
 
7

--------------------------------------------------------------------------------

 

 
7.
Regulatory Requirements. Notwithstanding anything contained in this Agreement to
the contrary, it is understood and agreed that the Company shall not be required
to make any payment or take any action under this Agreement if:



(a)           such payment or action is prohibited by any governmental agency
having jurisdiction over the Company (hereinafter referred to as “Regulatory
Authority”) in light of the fact that the Company has been declared
by  Regulatory Authority to be troubled, or operating in an unsafe or unsound
matter; or


(b)           such payment or action (i) would be prohibited by or would violate
any provision of state or federal law applicable to the Company, as now in
effect or hereafter amended, (ii) would be prohibited by or would violate any
applicable rules, regulations, orders or statements of policy, whether now
existing or hereafter promulgated, of any Regulatory Authority, or (iii)
otherwise would be prohibited by any Regulatory Authority.


8.
Assignability.  No Party to this Agreement may assign or delegate this Agreement
or any of its rights and obligations under this Agreement without the written
consent of the other Parties; provided, however, that this Agreement shall be
assumed by and shall be binding upon any successor to the Company.

 


9.
Governing Law and Jurisdiction.  To the extent not preempted by federal law,
this Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia, without giving effect to the choice of law rules
thereof. The Parties agree that the Circuit Court of Abingdon, Virginia, shall
have jurisdiction over any case or controversy arising under or in connection
with Sections 6 of this Agreement, and it shall be a proper forum in which to
adjudicate such case or controversy.  The Parties consent to the jurisdiction of
this court.



10.
Expenses.  To the extent required by Code Section 409A, each reimbursement
provided under this Agreement shall be paid to the Executive on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.



11.
Notices.  Any and all notices, designations, consents, offers, acceptance or any
other communications provided for herein shall be given in writing and shall be
deemed properly delivered if delivered in person or by registered or certified
mail, return receipt requested, addressed in the case of the Company to the
Chairman or in the case of Executive to his last known address.



12.
Entire Agreement.  This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes any and all
other agreements, either oral or in writing, among the Parties with respect to
the subject matter contained in the Agreement.  It may be executed in one or
more counterparts, each of which shall be considered an original copy of this
Agreement, but all of which together shall evidence only one agreement.

 

 
 
8

--------------------------------------------------------------------------------

 
13.
Amendment and Waiver.  This Agreement may not be amended except by an instrument
in writing signed by or on behalf of each of the Parties.  No waiver of any
provision of this Agreement shall be valid unless in writing and signed by the
person or party to be charged.



14.
Captions.  The captions used in this Employment Agreement are intended for
descriptive and reference purposes only and are not intended to affect the
meaning of any Section hereunder.



15.
Code Section 409A.  This Agreement is intended to satisfy the requirements of
Code Section 409A, Treasury Regulations thereunder (the “409A Regulations”), and
other guidance, including transition rules, issued thereunder.  Each provision
and term of this Employment Agreement should be interpreted accordingly, but if
any provision or term would be prohibited by or inconsistent with Code Section
409A, the 409A Regulations, or such other guidance, the Parties agree that such
provision or term may be amended to the extent necessary to comply with or
qualify for an exemption from Code Section 409A, the 409A Regulations, and such
other guidance, in a manner determined by independent counsel selected by the
Company and reasonably acceptable to Executive.



16.
Severability.  Subject to Section 6.6(b), should any part of this Agreement for
any reason be declared or held illegal, invalid or unenforceable, such
determination shall not affect the legality, validity or enforceability of any
remaining portion or provision of this Agreement, which remaining portions and
provisions shall remain in force and effect as if this Agreement has been
executed with the illegal, invalid or unenforceable portion thereof eliminated.







[Signatures on next page]
 
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 



 
HIGHLANDS BANKSHARES, INC.
                   
By:
/s/ James D. Moore, Jr., M.D.
     
James D. Moore, Jr., M.D.
     
Chairman of the Board
                                     
/s/ Timothy K. Schools
     
Timothy K. Schools
 



 
10

--------------------------------------------------------------------------------

 